Citation Nr: 1338989	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 7, 2011.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after January 7, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  In that rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation effective from July 31, 2008. 

During the pendency of the appeal, the RO issued another rating decision in November 2009 in which the evaluation for PTSD was increased to 30 percent effective from March 25, 2009.  In addition, in a June 2012 rating decision, the Appeals Management Center (AMC) assigned a 50 percent rating prior to January 7, 2011, and a 70 percent rating thereafter.  However, the Veteran has not been granted the maximum evaluation for his disability, and he has not expressed satisfaction with the ratings assigned.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues, recharacterized as listed above, remain on appeal. 

A local hearing was held before the RO in January 2011.  In addition, a hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Veterans Law Judge.  Transcripts of the hearing testimony are in the claims file.

The Veteran's claims were previously before the Board and remanded in June 2011 for additional development.  As will be described in more detail below, there has been compliance with the Board's remand directives, and the Veteran's claims are properly before the Board at this time.

A review of the Veteran's Virtual VA claims file shows that it contains some evidence not also contained in the paper claims file.  That evidence was considered by the AMC prior to issuing the June 2012 supplemental statement of the case and by the Board prior to issuing this decision.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, including work, family relations, and mood, but he does not have total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial evaluation for PTSD prior to January 7, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to higher initial evaluations for his PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available post-service medical records pertinent to the appeal period are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issues being decided herein. 

In addition, the Veteran was afforded VA examinations in January 2009 and August 2011 in connection with his claims.  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully addresses the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has identified any potentially relevant records that are not already associated with the claims file.

The Veteran's appeal was previously before the Board and remanded in June 2011.  Subsequently, all outstanding VA treatment records pertinent to the Veteran were obtained and associated with the paper and Virtual VA claims files.  In addition, the RO sent the Veteran a letter in July 2011 asking him to submit information and, if necessary, releases, so that VA could obtain any outstanding relevant evidence.  The Veteran did not respond.  Finally, in August 2011, the Veteran was afforded a VA examination that was responsive to all of the remand instructions contained in the Board's June 2011 remand.  Therefore, the Board finds that there has been compliance with all remand directives, and the Board may proceed with this appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the RO in September 2009 and before the Board in January 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In addition, an RO official that conducts a hearing must also fulfill these duties.  In this case, the RO's decision review officer and the undersigned Veterans Law Judge (VLJ) set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Legal Criteria and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed in more detail below, the Board finds that the disability has remained essentially consistent in severity throughout the appeal period, and a uniform rating is warranted.

The Veteran is in receipt of 50 and 70 percent ratings for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code addresses PTSD.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.

Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

When the symptoms attributable to a service-connected disability cannot be separated from those attributable to a non-service-connected disability, all symptomatology should be considered in determining the appropriate rating, and that has been done here.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 31-40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed many avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and if failing at school.  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

In this case, a February 2009 VA outpatient record shows that the Veteran reported working 48 to 60 hours per week doing remodeling to the hospital.

In February 2009, the Veteran underwent VA examination at which time he reported living with his wife for the past 35 years.  He denied remission of his symptoms.  He worked 35 years in his own remodeling business and was currently employed doing maintenance at the VA medical center.  He had this job for one year.  The Veteran had three children and reported good relationships with them.  His relationship with his wife was described as "OK."  He forced himself to be social at times, particularly when he ran his own business, but he became tired of it.  His social support consisted mostly of family.  The Veteran reported depression, anxiety, hypervigilance, irritability, sensitivity to noise, and sleep problems.  He reported no suicidal ideation at this time, although he had had it in the past.  He also reported interpersonal difficulties.  He denied a history of inpatient hospitalizations.

The examiner indicated that the extent of the Veteran's social impairment and work impairment was moderate.  He was able to work by himself much of the time due to running his own business.  He still had interpersonal problems with his brother, who he employed.  He finally had enough of dealing with customers and got a maintenance job at the VA medical center.  He has trouble with his family, in that being around his wife too much drove him crazy, and he could not tolerate the noise of family gatherings.

On examination, the Veteran's dress was appropriate; his eye contact was fair; and his grooming, hygiene, posture, and appearance were good.  His level of activity was restless, and his manner was cooperative, interested, friendly, and communicative.  His speech was normal.  The Veteran reported that his mood was dysphoric and anxious.  The examiner observed his mood to be broad, anxious, and mood-congruent.  Thought processes and content were normal.  The Veteran denied suicidal or homicidal ideation, intent, or plan.  The Veteran was oriented, and his abstract thinking was within normal limits.  Concentration and remote and recent memory were intact, as were immediate retention and delayed recall.  His judgment was normal, and his insight, impulse control, and appetite were fair.  Sleep was poor.

With regard to PTSD, the Veteran experienced nightmares, intrusive memories, intense psychological distress, physiological reactivity on exposure to cues, and survivor guilt.  He avoided reminders of traumas and had a feeling of detachment and markedly diminished interest in significant activities.  He also had difficulty concentrating. The diagnosis was PTSD, and the GAF score was 51, based upon difficulty with his job, no friends, difficulty with social interactions, and impulse control problems.

In a March 2009 written statement, the Veteran contended that he had periods of unemployment, self-employment with no interaction, marriage counseling, and bankruptcy.

In a May 2009 VA outpatient record, the Veteran reported that he had no motivation and no energy.  He got up at 4:30 in the morning four days a week to ride his bike with a friend.  On weekends, he stayed in the house and in his pajamas most of the time.  

In September 2009, the Veteran testified at a hearing before a decision review officer at the RO.  He indicated that he experienced sleeplessness, anxiety, and anger.  He described past incidents of physical violence.  He had problems with concentration and trouble with short-term memory.  He described his mood as angry and nervous.  The Veteran stated that he seldom socialized, and he did not go to church with his wife or to restaurants and stores.  He did not enjoy family gatherings.  He had some close friends with whom he socialized, but they were all veterans.  He was still married, and their relationship was off and on.

A September 2009 VA outpatient record shows that the Veteran reported re-experiencing, distressing dreams, intense psychological distress at stimuli, avoidant behavior, markedly diminished interest in activities, feelings of estrangement, restricted range of affect, exaggerated startle, sleep disturbance, hypervigilance, irritability and anger, and problems with concentration.  The diagnosis was PTSD, and the GAF score was 40.

In a January 2011 written statement, the psychologist that worked with the Veteran in group psychotherapy provided a written statement.  It was noted that the Veteran's PTSD symptoms were chronic and severe, and they included, but were not limited to, recurrent and intrusive distressing recollections of his military service, recurrent distressing dreams related to service, acting or feeling as if the trauma was reoccurring, intense psychological distress at exposure to stimuli, physiological reactivity on exposure to stimuli, avoidance behavior, markedly diminished interest in significant activities, feelings of detachment, restricted range of affect, sense of foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

The Veteran re-experienced traumas from service and experienced guilt.  He had intrusive thoughts, difficulty focusing, and experienced disengagement.  He experienced hopelessness and depression.  He had periods when he was unable to complete necessary tasks.  He had difficulties with motivation and energy and spent the majority of his time by himself.  He acknowledged some suicidal ideation.

The Veteran experienced panic attacks and hypervigilance.  He reported trouble in his marriage because he was gone a lot.  He also had problems with communication.  When he worked for himself, the Veteran admitted that his symptoms led to his losing some business.  He had difficulties with his current job at the VA medical center and difficulties with the relationships with his coworkers and supervisor.  The diagnoses were PTSD, which was noted to be chronic and severe; major depressive disorder, and panic disorder without agoraphobia.  The GAF score was 41, based upon serious symptoms, including suicidal ideation, panic attacks, marked anxiety, depression, and intrusive thoughts.  The Veteran was avoidant and had neglected his family relationships.  His vocational functioning suffered from the intensity of his symptoms.  The Veteran's PTSD continued to significantly impair the quality of the Veteran's life.

In January 2011, the Veteran testified before the undersigned that he had sleep trouble, flashbacks, nightmares, memory problems, suicidal thoughts, anxiety, incidents of violence, decrease in motivation, strained relationships with his wife and children, isolation, and panic attacks.  

His wife brought it up if he did not shower every day.  The Veteran described one friend with whom he walked or took bike rides.  The Veteran continued to work for VA.  

In August 2011, the Veteran underwent VA examination during which the diagnosis was PTSD and the GAF score was 45.  The Veteran was noted to have occupational and social impairment with deficiencies in most areas.  The Veteran was married for 39 years.  He continued to experience an overall fair marital relationship due to his PTSD.  He also had fair relationships with his three adult children.  He had a couple friends, but none he considered close.  He spent half his non-working time alone, despite being married.  The Veteran continued to work at the VA medical center, which was a job he held since 2007.  He reported irritability on a daily basis and traumatic memories triggered by working around veterans.  His current assignment allowed him to work alone most of the time.  He took off one day per month due to PTSD symptoms.

The Veteran's reported symptoms were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, circumstantial speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and impaired impulse control.  The Veteran had no other symptoms attributable to his PTSD.

The examiner indicated that the Veteran's PTSD significantly impacted his functioning and interfered with his social interactions.  His disturbed sleep exacerbated daytime fatigue and irritability.  The Veteran was anxious and experienced panic attacks a couple times per week.

There are additional VA treatment and group therapy reports dated throughout the appeal period.  They show symptomatology consistent with that already reported here and no additional GAF scores.  

The Board notes the written statement from the Veteran's representative dated in December 2009 asserting that the decision review officer that conducted the Veteran's hearing had told the representative that the Veteran would be awarded a 50 percent rating.  While he was not given that rating at that time, subsequently, the Veteran has been assigned at least a 50 percent rating for the entire appeal period.  

Based on a review of the record, the Board finds that the 70 percent evaluation currently assigned to the Veteran's PTSD should be effective for the entire appeal period.  Specifically, for the following reasons, the Board finds that the level of severity of the Veteran's disability has remained essentially consistent throughout the appeal period.

The 70 percent rating was assigned by the AMC on the basis of the January 2011 written statement from the VA psychologist that treated the Veteran and conducted his group therapy sessions.  This statement does not reference a particular time when the Veteran manifested the symptomatology discussed therein.  There is no evidence that the Veteran sought treatment on that day in January 2011.  Therefore, the Board can only conclude that the Veteran's treating psychologist provided that information regarding the Veteran's symptomatology on the basis of past treatment and group sessions.  As such, the date that was used to assign a 70 percent evaluation did not correspond to a date on which the Veteran's disability likely worsened.

A review of the claims file shows that the Veteran has undergone VA psychiatric treatment, to include group therapy, throughout the appeal period.  While the group therapy entries in the Veteran's medical records do not contain detailed information regarding his manifested symptomatology, his psychologist supplied that evidence in January 2011.  The Board can only conclude from this January 2011 written statement that the VA psychologist was basing the report on the Veteran's history of participating in group therapy over a number of years and since the beginning of the appeal period.  The VA psychologist did not specify a date on which the Veteran first manifested the many symptoms contained in this record.

In addition, the Board finds that the August 2011 VA examination report is more thorough than the one dated in February 2009.  While both reported the Veteran's symptomatology, only the August 2011 VA examiner was asked specifically to comment as to which rating criteria associated with PTSD was the most accurate description of the Veteran's symptomatology.  That VA examiner indicated that the Veteran's disability corresponded to the criteria associated with a 70 percent rating.  The February 2009 VA examiner was not asked for this information and did not otherwise provide it.  Furthermore, the August 2011 VA examination report contained a more exhaustive list of potential symptomatology.

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD manifestations more closely approximated the criteria associated with a 70 percent disability evaluation throughout the appeal period.  As such, this evaluation is granted for the period prior to January 7, 2011.

However, the Board also finds that the criteria associated with a 100 percent rating for PTSD are not shown at any point during the appeal.  Specifically, there is no evidence of gross impairment of thought processes or communications, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation, or memory loss for things such as the names of close relatives, his own occupation, or his own name.  While the Veteran reported that his wife bothered him if he did not shower for a day, he attributed this to her level of cleanliness and otherwise made no suggestion that he did not maintain a basic level of hygiene.

The Veteran continued to be employed throughout the appeal period, first in his own remodeling business and then as an employee at the VA medical center.  While he reported that his PTSD interfered with both occupations, such interference did not rise to the level of total impairment.  The Veteran indicated that, when he owned his own business, he sometimes lost customers due to his PTSD symptoms.  He has also stated that he took approximately one day off per month from his current job due to his PTSD and got irritated at his coworkers on a daily basis.  While this certainly shows that his PTSD interferes with his employment, tit does not demonstrate total occupational impairment.

Furthermore, even though the Veteran described their relationships as sometimes strained, he was currently married to his wife for over 35 years and maintained regular contact with his three grown children.  Other than isolating himself on a regular basis, disliking and avoiding family gatherings, and exhibiting outbursts of anger at times, the Veteran maintained productive relationships with these family members.  He stated more than once that his support came from his family.  He has also described one friend with whom he took walks or biked several times per week.  This evidence clearly shows that the Veteran does not have total occupational impairment

The 70 percent evaluation now assigned throughout the appeal period is consistent with the rating criteria that the August 2011 indicated was most correlative with the Veteran's symptoms.  It is also consistent with the manifestations associated with the Veteran's assigned GAF scores, which have been as low as 40.  All other GAF scores are in excess of that number and denote functioning that is better than the criteria associated with a 100 percent evaluation.

The Veteran is certainly competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even he has not endorsed that he experiences any of the manifestations corresponding to a 100 percent rating.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the 70 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of the corresponding manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board concludes that the evidence supports a disability rating of 70 percent for PTSD throughout the appeal period.  However, the preponderance of the evidence is against assignment of a rating higher than 70 percent for PTSD, and to that extent, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation of 70 percent for PTSD is granted prior to January 7, 2011, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation in excess of 70 percent for PTSD for the entire appeal period is denied.



____________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


